         Case 1:19-cv-01264-GLR Document 49 Filed 01/16/20 Page 1 of 3




                                                                                              James B. Slaughter
                                                                                      1350 I Street NW Suite 700
                                                                                     Washington, DC 20005-3311
                                                                                                +1.202.789.6040
                                                                                          jslaughter@bdlaw.com

                                                                                             Joshua H. Van Eaton
                                                                                      1350 I Street NW Suite 700
                                                                                     Washington, DC 20005-3311
                                                                                                +1.202.789.6033
                                                                                          jvaneaton@bdlaw.com




                                        January 16, 2020

Via Electronic Case Filing

The Honorable George L. Russell, III
United States District Judge
District of Maryland
101 West Lombard Street
Baltimore, MD 21202

       Re:     Wheelabrator Baltimore, L.P., et al. v. Mayor and City Council of Baltimore, No.
               1:19-cv-01264- GLR (D. Md.)

Dear Judge Russell:

        We write on behalf of Plaintiffs in the above-captioned case, who are challenging the
legality of the Baltimore Clean Air Act (the “Act”), enacted on March 7, 2019 by the Baltimore
City Council, to request that the Court convene a case management conference. The Parties
were last before the Court in a telephone conference on July 18, 2019. Since then, the Parties
have fully briefed their cross-motions for summary judgment on the preemption claims at issue
(counts 1 through 5 of the Complaint), which present questions of law that are now ripe for
disposition. Two recent developments, discussed briefly below, confirm that Plaintiffs cannot
comply with the Act’s approaching implementation deadlines. Consequently, Plaintiffs request
that the Court convene an in person case management conference at the Court’s earliest
convenience, and no later than January 31, if possible, to discuss scheduling oral argument on the
pending motions and a schedule for a potential preliminary injunction motion, if needed.

       Plaintiffs’ request for a schedule is driven by: (1) a December 27, 2019 independent
study by Babcock Power Environmental (“Babcock”) submitted to the Maryland Department of
Environment (“MDE”) analyzing the feasibility and timelines for install various nitrogen oxide
(“NOx”) control technologies at the Wheelabrator Baltimore facility. While the study was
mandated by MDE and was completely independent of requirements under the Act, the study
included technologies capable of meeting the NOx limits in the Act, achievable in timelines well
beyond the Act’s implementation deadlines; and (2) Wheelabrator Baltimore and Curtis Bay’s



                         Austin, TX  Baltimore, MD     Boston, MA
             New York, NY   San Francisco, CA   Seattle, WA    Washington, DC
         Case 1:19-cv-01264-GLR Document 49 Filed 01/16/20 Page 2 of 3




Hon. George L. Russell, III
January 16, 2020
Page 2


discussions with Cemtek Instrument, Inc. (“Cemtek”), the sole Air Monitoring Contractor
certified by the City to provide continuous emission monitors (“CEMS”) to meet the Act’s
monitoring requirements, which Cemtek speculated that it may not be able to provide by the
Act’s deadline. As we will explain during the scheduling conference, Plaintiffs cannot meet the
Act’s September 2020 and January 2022 deadlines for the installation of pollution controls and
monitoring equipment, subjecting them to significant civil and criminal sanctions.

        Accordingly, and as discussed with the Court at the July status conference, Plaintiffs may
soon need to seek a preliminary injunction staying the Act. Specifically, Wheelabrator
Baltimore and Curtis Bay cannot knowingly commit a potential criminal violation by continuing
to operate after the Act’s September 2020 deadline for Cemtek to install and operate the air
monitoring equipment at the facilities. Furthermore, absent a stay, the Plaintiffs face the
prospect of immediately beginning to spend tens of millions of dollars to initiate a multi-year
engineering, procurement, fabrication, and installation process to comply with a law that they
believe the Court will ultimately find to be invalid. And absent a stay, Wheelabrator Baltimore
will be required to shut down by September 7, 2020 for a period of likely years, causing
significant disruption, costs, and public health challenges for the management of solid waste in
the greater Baltimore area.

        Counsel for the Parties held a telephone conference on Friday, January 10, 2020. During
the call, Plaintiffs informed the City’s counsel of the two developments identified above and of
Plaintiffs’ intent to send this letter to the Court requesting a scheduling conference. Subsequent
to the call, Plaintiffs provided a copy of the Babcock study to the City.

        Plaintiffs believe it will assist the Court and all Parties to schedule a case management
conference to discuss these issues and allow the Plaintiffs to further explain the exigencies they
face, and to discuss with the Court scheduling a date for oral argument on the pending motions
(should the Court desire it), and a potential preliminary injunction briefing schedule.


                                              Respectfully submitted,

                                              /s/ Joshua H. Van Eaton

                                              James B. Slaughter
                                              David M. Friedland
                                              Joshua H. Van Eaton
                                              Roy D. Prather III

                                              Counsel for Plaintiffs Wheelabrator Baltimore,
                                              L.P., Energy Recovery Council, National Waste &
                                              Recycling Association, and TMS Hauling, LLC
         Case 1:19-cv-01264-GLR Document 49 Filed 01/16/20 Page 3 of 3




Hon. George L. Russell, III
January 16, 2020
Page 3


                                         /s/ M. Trent Zivkovich

                                         M. Trent Zivkovich
                                         Michael Powell

                                         Counsel for Plaintiff Curtis Bay Energy, L.P.

                                         (signed with permission from M. Trent Zivkovich
                                         and Michael Powell)


cc:    Matthew Nayden, Esq., Counsel for Defendant Mayor and City of Baltimore
       Doris Weil, Esq., Counsel for Defendant Mayor and City of Baltimore
       John Dougherty, Esq., Counsel for Defendant Mayor and City of Baltimore
